Case 4:18-cv-03281 Document 5 Filed in TXSD on 10/05/18 Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                October 10, 2018
                                                               David J. Bradley, Clerk
Case 4:18-cv-03281 Document 5 Filed in TXSD on 10/05/18 Page 2 of 2
